Citation Nr: 1013823	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.      

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The Board remanded this claim to the RO, or Appeals 
Management Center (AMC), in November 2003, May 2006, August 
2007, August 2008 and April 2009.  


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim.  The Board's 
decision to proceed in adjudicating the claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  The VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The RO provided the Veteran VCAA notice on his claim by 
letters dated in February 2002, May 2004, April 2005, and 
September 2008.  The content of the notice letters, 
considered in conjunction with the content of another letter 
the RO sent the Veteran in also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  

In the letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
provided the Veteran all necessary information on disability 
ratings and effective dates.  In addition, the RO identified 
the evidence it had received in support of the Veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source thereof, but that, ultimately, it was 
his responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  

The September 2008 letter provided information regarding how 
ratings and effective dates are assigned 

Some of this notice was provided after the initial 
adjudication of the claim.  The timing deficiencies were 
cured by readjudication of the claims in supplemental 
statements of the case after the notices were sent.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

The RO and AMC made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO and AMC endeavored to secure and associate with the claims 
file all evidence the Veteran identified as being pertinent 
to his claim, including service and post-service treatment 
records.  The AMC also afforded the Veteran a VA examination, 
during which examiners discussed the combined effect of the 
Veteran's service-connected disabilities on his 
employability.

II.  Analysis 

The Veteran claims that his service-connected disabilities, 
particularly those involving his knees, render him 
unemployable.  Allegedly, the symptoms associated with these 
disabilities interfere with his ability to work as a mail 
handler, which he did on a full-time basis from 1977 to 1987.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In this case, the Veteran satisfies the percentage 
requirements noted above.  His service-connected disabilities 
include: chronic colitis with spastic colon, rated as 30 
percent disabling; internal derangement, right knee, 
postoperative, with degenerative joint disease, status post 
right total knee arthroplasty, rated as 30 percent disabling; 
degenerative joint disease, status post left total knee 
replacement, rated as 30 percent disabling; dermatitis of the 
left thumb, rated as 10 percent disabling; and residual scar, 
status post left total knee replacement, rated as 10 percent 
disabling.  

Although none of these disabilities is rated at least 40 
percent disabling, under 38 C.F.R. § 4.16 (a)(1), the 
Veteran's right and left knee disabilities, both of which are 
30 percent disabling, may be considered as one disability.  
Together they are rated more than 40 percent disabling.  

The question is thus whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
these service-connected disabilities.  Marginal employment is 
not considered substantially gainful employment and is deemed 
to exist when a Veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  38 C.F.R. § 4.16 (a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant 
need not be a total 'basket 
case' before the courts find 
that there is an inability to 
engage in substantial gainful 
activity. The question must be 
looked at in a practical 
manner, and mere theoretical 
ability to engage in 
substantial gainful employment 
is not a sufficient basis to 
deny benefits. The test is 
whether a particular job is 
realistically within the 
physical and mental 
capabilities of the claimant.
Id.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to a 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, the Veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) dated November 2001, and a report of a VA 
examination conducted in November 2008, the Veteran completed 
high school, participated in training in service, including 
in communications, worked for Electrolux for 7 years in the 
1970s, and last worked as a mail handler from 1977 to 1987.

In the late 1970s and 1980s, medical professionals 
intermittently noted that the Veteran was unable to work and 
totally disabled, but temporarily, based on knee surgery or 
incapacitating pain prior to surgery.  In July 1987, the 
Veteran filed an application for disability retirement and, 
while it was pending, requested a permanent light duty 
position at the post office where he worked.  A supervisor 
approved a temporary, not permanent light duty position in 
response until a decision was made on the Veteran's 
application.  Eventually, the Veteran's employer approved the 
application and, since then, the Veteran has not worked.  He 
has, however, undergone additional knee surgery, including 
right and left total knee replacements in 1996 and 1997.

Multiple individuals have addressed whether the Veteran is 
employable secondary to his service-connected disabilities.  
In November 2002, the Veteran's mother and two sisters 
submitted written statements indicating that, due to problems 
associated with the Veteran's legs, including, in part, an 
inability to stand and to sit for a prolonged period of time, 
the Veteran is unable to work.  

In May 2005, during a VA joints examination, a VA examiner 
opined that the Veteran should be able to work in some 
occupation despite his service-connected knee disabilities 
and scar on the right knee.  During VA intestines and skin 
examinations conducted the same day, VA examiners concluded 
that the Veteran's service-connected digestive system and 
skin disabilities did not interfere with his ability to 
function in daily activities.  

During another VA joints examination conducted in June 2007, 
a VA examiner concluded that the Veteran was permanently and 
totally disabled secondary to shoulder and back disabilities, 
neither of which is service connected.  The examiner also 
indicated that the Veteran had hypertension and diabetes, 
which were limiting factors in obtaining a job.  He discussed 
the Veteran's knee disabilities, but did not render an 
opinion regarding whether they interfered with his 
employability.

During a VA joints examinations conducted in November 2008 
with an addendum in May 2009, VA examiners concluded that the 
Veteran should be able to perform meaningful employment that 
did not aggravate his service-connected conditions.  He noted 
aging, deconditioning and multiple nonservice-connected 
disabilities, including anxiety, back and shoulder pain, 
diabetes mellitus, obesity and sleep apnea, as factors 
preventing employment and concluded that service-connected 
disabilities, alone, did not prevent the Veteran from 
working, particularly in certain non-aggravating jobs.  
The examiner noted that the Veteran was very muscular with a 
strong upper and lower body and eager to work.  The examiner 
recommended pursuing vocational rehabilitation so that his 
knee conditions were not aggravated.  He also indicated that 
there was no evidence of orthopedic care since 1999 or care 
for functionally impairing chronic pain.    

In the May 2009 addendum, the examiner reported that he had 
reviewed the claims folder and had attempted to call the 
Veteran to obtain further information as to his education and 
occupational experience.  The Veteran had not returned these 
calls.  The examiner found that the claims folder showed the 
service connected disabilities to have been stable since 2007 
with "very little" need for orthopedic or dermatologic 
treatment and that the record did not show any decline in 
function attributable to the service connected disablities.  
The examiner noted evidence that the Veteran had left his 
last employment as a mail handler due to knee disabilities, 
but observed that he had had many patients who had continued 
to work following unilateral and bilateral knee replacements.  

The statements by the Veteran as well as his mother and 
sisters are competent reports of what they experienced and 
observed.  In addition his supervisor reported in July 1987, 
that it was difficult for the Veteran to be on his feet at 
work.  His employment records and testimony at an RO hearing 
in January 1988, show that he requested a light duty 
assignment, and was apparently able to perform light duty, 
but his employer did not have a permanent light duty position 
and he was given a disability retirement.

A summary from his VA orthopedic surgeon in March 1999 
reports that he did well following a right knee replacement 
in 1996, but then developed increased symptoms in the left 
knee and underwent replacement of the left knee in 1997.  The 
physician did not comment on the success of this surgery, but 
subsequent examinations showed no instability or limitation 
of extension and noncompensable limitation of flexion, even 
with consideration of functional factors.  38 C.F.R. 
§§ 4.4.0, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 5257 
(2009).

A number of examiners have considered whether the Veteran's 
individual disabilities precluded employment, and as 
discussed above the most recent examiner considered the 
combined effects of the disabilities.  These examiners have 
all provided negative opinions.

One examiner did opine that the Veteran was permanently and 
totally disabled, but that opinion was provided in the 
context of a discussion about the effects of the non-service 
connected back disability.  The negative medical opinions, 
the reported level of service connected disability, and the 
fact that the Veteran at one point did perform light manual 
labor, out weigh the opinions of the interested parties.

In light of the foregoing, the Board concludes that the 
evidence is against a finding that the service connected 
disabilities alone preclude employment for which the Veteran 
would otherwise be qualified.  As such the evidence is 
against the claim.  Reasonable doubt does not arise, and 
entitlement to TDIU is denied.  


ORDER

A TDIU is denied

___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


